Citation Nr: 1001252	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  07-24 100A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased disability rating for service-
connected residuals of an avulsion fracture of the right 
ankle with posttraumatic arthritis, currently evaluated as 20 
percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 
INTRODUCTION

The Veteran served on active duty in the United States Army 
from September 1966 to August 1968.  Service in the Republic 
of Vietnam is indicated by the evidence of record. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

Procedural history

The Veteran was originally granted service connection for 
residuals of a right ankle avulsion fracture in a February 
1969 rating decision.  A 10 percent disability rating was 
established.  

In October 2005, the Veteran filed a claim seeking, in part, 
entitlement to an increased disability rating for his 
service-connected right ankle disability.  In the above-
mentioned August 2006 rating decision, the RO continued the 
10 percent disability rating assigned to the Veteran's right 
ankle.  The Veteran has perfected an appeal of this issue. 

In April 2007, the RO increased the Veteran's right ankle 
disability rating to 20 percent, effective October 26, 2005.  
The Veteran and his representative have indicated continued 
dissatisfaction with this disability rating in subsequent 
correspondence to the RO.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993) [when a veteran is not granted the maximum benefit 
allowable under the VA Schedule for Rating Disabilities, the 
pending appeal as to that issue is not abrogated].  

In November 2009, the Veteran testified at a personal 
hearing, conducted via videoconferencing equipment, which was 
chaired by the undersigned Acting Veterans Law Judge (VLJ).  
A transcript of that hearing has been associated with the 
Veteran's VA claims folder.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 
38 C.F.R. § 20.900(c) (2009). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the Veteran 
if further action is required.

Referred issues

In an October 2005 statement, the Veteran raised the issue of 
entitlement to a total disability rating based on individual 
unemployability (TDIU).  During the November 2009 hearing the 
Veteran raised the issue of entitlement to a 100 percent 
temporary total disability for convalescence due to right 
ankle surgery.  See the hearing transcript, page 4.  Those 
issues have not yet been addressed by the RO, and are 
referred to the RO for appropriate action.  See Godfrey v. 
Brown, 7 Vet. App. 398 (1995) [the Board does not have 
jurisdiction of issues not yet adjudicated by the RO].


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
case must be remanded for further evidentiary development.

Reasons for remand 

Medical examination 

During the November 2009 hearing, the Veteran's right leg was 
in a cast and he was ambulating by the use of a wheelchair.  
See the hearing transcript, page 3.  He testified that he 
underwent right ankle fusion surgery on November 2, 2009.  
Id. at 19.  While the Veteran's surgery report has been 
associated with his claims folder, the evidence of record 
does not adequately describe the Veteran's right ankle 
disability, i.e., after the fusion surgery.  A medical 
examination is therefore necessary to determine the current 
condition of the Veteran's right ankle.  See 38 U.S.C.A. § 
5103(d)(1); see also Green v. Derwinski, 1 Vet. App. 121, 124 
(1991) [a thorough and contemporaneous medical examination is 
required when the record does not adequately reveal the 
current state of the claimant's disability].

Social Security Records

During the November 2009 hearing, the Veteran stated that he 
was in receipt of disability benefits from the Social 
Security Administration (SSA) based on his right ankle 
disability.  See the hearing transcript, page 15.  While the 
evidence of record currently contains an August 2008 Notice 
of Award letter from the SSA, medical records associated with 
this decision have not been obtained.  In this case, any 
medical records associated with the SSA decision may shed 
light on the nature of the Veteran's claimed disability.  An 
effort should therefore be made to obtain such records.  
See Murincsak v. Derwinski, 2 Vet. App. 363 (1992) [VA's duty 
to assist includes obtaining records from SSA and giving 
appropriate consideration and weight in determining whether 
to award or deny VA disability compensation benefits]. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  VBA should contact the Veteran in 
writing and request that he identify any 
further medical treatment or 
examination(s) he has received for his 
right ankle disability.  VBA should 
attempt to obtain and associate with the 
Veteran's VA Claims folder any such 
records identified.

2.  VBA should contact the SSA for the 
purpose of obtaining all decisions and 
records from that agency that pertain to 
the Veteran's claim for disability 
benefits.  Any records so obtained should 
be associated with the Veteran's VA claims 
folder.  Any notice from SSA that these 
records are not available should be noted 
in the Veteran's claims folder.

3.  After the Veteran's right ankle has 
stabilized from his November 2009 surgery, 
VBA should schedule the Veteran for a 
physical examination to determine the 
current nature and extent of the right 
ankle disability.  The examiner 
specifically should examine and describe 
any ankylosis or malunion or non union of 
the tibia and fibula. Any scars on the 
Veteran's ankle should be examined and 
described.  A report should be prepared 
and associated with the Veteran's VA 
claims folder.

4.  After taking any further action it 
deems necessary, VBA should then 
readjudicate the Veteran's increased 
rating claim.  If the benefits sought on 
appeal remain denied, VBA should provide 
the Veteran and his representative with a 
supplemental statement of the case and 
allow an appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
LILA J. BAKKE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



